2015 UT App 267



              THE UTAH COURT OF APPEALS

                      RASHELL QUAST,
                        Petitioner,
                             v.
  LABOR COMMISSION, UNIVERSITY OF UTAH HUNTSMAN CANCER
        HOSPITAL, AND WORKERS COMPENSATION FUND,
                       Respondents.

                   Memorandum Decision
                       No. 20140559-CA
                   Filed November 12, 2015

               Original Proceeding in this Court

       Daniel F. Bertch and Kevin K. Robson, Attorneys for
                            Petitioner
         Hans M. Scheffler, Attorney for Respondents
       University of Utah Huntsman Cancer Hospital and
                 Workers Compensation Fund

 JUDGE MICHELE M. CHRISTIANSEN authored this Memorandum
  Decision, in which JUDGES J. FREDERIC VOROS JR. and KATE A.
                      TOOMEY concurred.

CHRISTIANSEN, Judge:

¶1   Rashell Quast seeks judicial review of the Labor
Commission’s denial of her claim for permanent total disability
compensation. We set aside the Commission’s decision.

¶2     Quast was injured in 2007 while working at the
University of Utah Huntsman Cancer Hospital when she slipped
and fell on a wet floor. At the time of the accident, she had a
preexisting back injury and other medical conditions. The
accident permanently aggravated her preexisting back injury,
and she underwent spine surgery in 2008 and in 2010. Quast has
not worked since shortly after her 2008 surgery.
                   Quast v. Labor Commission


¶3     Quast filed a claim for permanent total disability (PTD)
compensation related to her 2007 accident. After an evidentiary
hearing, the administrative law judge (the ALJ) awarded Quast
PTD compensation. On review, the Commission vacated that
decision and ordered a new hearing to take additional medical
evidence related to Quast’s work restrictions. After the second
hearing, the ALJ again awarded Quast PTD compensation. On
review, the Commission again reversed the award of PTD
compensation.

¶4      The Commission found that ‚Quast suffers from various
conditions that affect her ability to function.‛ The Commission
also found that Quast’s thoracic-spine impairment ‚limits
[Quast] from lifting more than 20 pounds and from repetitive
bending of the spine.‛ The Commission nevertheless concluded
that Quast had failed to show that her impairments limit her
ability to do basic work activities. The Commission explained
that Quast’s preexisting conditions ‚do not reasonably limit her
ability to do basic work activities‛ and that, in spite of the
physical limitations from her thoracic-spine impairments, ‚she
still has a reasonable degree of strength and flexibility.‛ The
Commission therefore denied Quast’s claim for PTD
compensation. Quast petitioned this court for judicial review of
the Commission’s decision.

¶5     Quast argues that the Commission erred in determining
that she was not limited in performing basic work activities. We
review the Commission’s ‚ultimate finding,‛ as to whether a
claimant has a limited ability to perform basic work activities,
deferentially, reversing only if the finding is not supported by
substantial evidence. Provo City v. Labor Comm’n, 2015 UT 32,
¶¶ 12–13, 345 P.3d 1242. But whether the Commission applied
the correct legal standard in making its determination is a
question of law, and we review the legal standard applied by the
Commission for correctness. A & B Mech. Contractors v. Labor
Comm'n, 2013 UT App 230, ¶ 15, 311 P.3d 528.




20140559-CA                    2               2015 UT App 267
                    Quast v. Labor Commission


¶6     Quast argues that the Commission’s finding that she was
not limited in her ability to perform basic work activities
misinterprets the statutory language of Utah Code section 34A-2-
413. To demonstrate a permanent total disability, a claimant
must demonstrate, among other things, that she has ‚an
impairment or combination of impairments that limit the
*claimaint’s+ ability to do basic work activities.‛ Utah Code Ann.
§ 34A-2-413(1)(c) (LexisNexis Supp. 2014). Quast argues that
‚limit‛ in this context means only ‚that the medical impairment
places a limitation on work ability‛ and that her thoracic-spine
injury ‚has placed a significant limit on her ability to do *basic
work activities+‛—i.e., bending and lifting.

¶7      To satisfy the limited-ability element of a PTD claim, the
claimant ‚need not prove a complete inability to perform basic
work activities, [but] only that the *claimant’s+ ability to perform
these activities is limited.‛ Provo City, 2015 UT 32, ¶ 28. Because
‚basic work activities‛ are those ‚‘abilities and aptitudes
necessary to do most jobs,’‛ the claimant’s impairments ‚must
limit *the claimaint’s+ ability to perform the work activities of a
broad spectrum of jobs available.‛ Id. (quoting 20 C.F.R.
§ 404.1521(b) (2008)). In Provo City, the Utah Supreme Court
upheld the Commission’s decision to award PTD compensation
to a former facility service technician because the evidence
presented to the Commission was sufficient to establish that the
claimant’s impairments ‚negatively affect*ed+ his ability to
perform‛ even in ‚more sedentary‛ and ‚less physically
demanding jobs, such as office work.‛ Id. ¶¶ 29–30. In other
words, there was substantial evidence from which the
Commission could find that the claimant’s injury ‚limited his
ability to perform basic work activities that would be required
for most jobs.‛ Id. ¶ 30.

¶8      Recently, this court decided Oliver v. Labor Commission,
2015 UT App 225, wherein we explained the scope of the inquiry
required of the Commission in evaluating whether an
impairment limits a claimant’s ability to perform basic work
activities:



20140559-CA                     3                2015 UT App 267
                     Quast v. Labor Commission


       [T]he Workers’ Compensation Act does not direct
       the Commission to determine whether the claimant
       has reasonable levels of functionality or a
       reasonable ability to perform basic work activities.
       Rather, it requires the Commission to consider
       whether a claimant’s ‚ability to perform these
       activities is limited.‛ Thus, evaluating whether a
       claimant retains a reasonable degree of physical and
       mental functionality notwithstanding a disability has no
       place in this analysis because the basic-work-
       activities analysis begins and ends with evaluating
       whether the claimant’s disability ‚negatively
       affects‛ the ability to perform the basic work
       activities commonly required in employment.

Id. ¶ 11 (citations omitted) (emphasis added).

¶9        Our analysis in Oliver is dispositive here. The
Commission found that ‚Quast suffers from various conditions
that affect her ability to function‛ and that Quast’s thoracic-spine
impairment ‚limits *her] from lifting more than 20 pounds and
from repetitive bending of the spine.‛ Moreover, it found that
Quast was limited to the ‚light physical demand category of
jobs.‛ In accordance with Oliver, the Commission should have
focused only on whether these disabilities ‚negatively affect*+
*Quast’s+ ability to perform the basic work activities commonly
required in employment.‛ See id. (citation and internal quotation
marks omitted); see also 20 C.F.R. § 404.1521(b)(1) (2008) (giving
as examples of basic work activities ‚*p+hysical functions such
as . . . lifting, pushing, pulling, reaching, carrying or handling‛).
There is no qualitative restriction before a finding of ‚limited‛
can be made.

¶10 The Commission’s conclusion that Quast’s post-2007
disabilities did not ‚reasonably‛ limit her ability to perform
basic work activities because she retained ‚good functional
capacity‛ are inconsistent with the statutory language, our
supreme court’s guidance in Provo City, and our recent decision



20140559-CA                      4                2015 UT App 267
                   Quast v. Labor Commission


in Oliver. Quast need only demonstrate that her ability to
perform basic work activities is limited, not that such a
limitation is ‚reasonable.‛ See Provo City, 2015 UT 32, ¶ 28;
Oliver, 2015 UT App 225, ¶ 11 (observing that the Commission’s
use of the qualifying term ‚reasonable‛ imposed a higher
burden on the claimant than that dictated by statute and that the
Commission therefore misconstrued the governing legal
standard). The Commission’s findings demonstrate that Quast’s
thoracic-spine injury limits her physical functions involving
lifting items over twenty pounds and bending her spine. See 20
C.F.R. § 404.1521(b)(1). And the findings demonstrate that
Quast’s ‚work-related spine impairment impacts her ability to
do at least some of the work she has done for her entire career‛
and that ‚her impaired lifting ability precludes *Quast+ from
returning to the work for which she was qualified at the time of
the accident.‛ Moreover, the Commission determined that while
there may be some housekeeping work that Quast can perform
despite her restrictions against repetitive bending of the spine,
her employer failed to prove that there was other work
reasonably available to Quast.

¶11 To prove her entitlement to permanent total disability
compensation, Quast need only establish that her ‚ability to
perform *basic work+ activities is limited,‛ not that her
limitations are ‚reasonable‛ or ‚complete.‛ Here, the evidence
indicates that Quast cannot perform basic work activities
without some limitation, thus satisfying the limited-ability
requirement for PTD compensation under section 34A-2-
413(1)(c)(ii) of the Utah Code. The Commission’s contrary
determinations as to whether Quast was limited in her ability to
do basic work activities were based on an incorrect legal
standard. We therefore set aside the Commission’s ruling and
allow the ALJ’s order to stand.




20140559-CA                    5               2015 UT App 267